Case 9:20-cv-82222-DMM Document 4-3 Entered on FLSD Docket 12/08/2020 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   JANE DOE 24 et al.,
        Plaintiffs,
    v.                                                      Civil Action No.           .

   CYRUS FREIDHEIM and CHARLES
   KEISER,                                               [PROPOSED] ORDER GRANTING
         Defendants                                      PLAINTIFFS’ EX PARTE MOTION FOR
                                                         LEAVE TO PROCEED AS
                                                         PSEUDONYMOUS PLAINTIFFS




           Upon Plaintiffs’ application for permitting the use of pseudonyms for the duration of this

  action, and upon review of the arguments in support thereof, the Court hereby orders as follows:

           Plaintiffs’ Motion for Leave to Proceed as Pseudonymous Plaintiffs is GRANTED.

  Plaintiffs are permitted to continue using pseudonyms until further order of this Court. Plaintiffs

  are further permitted to list Plaintiffs’ counsel’s address as the address for the Plaintiffs in this

  Court’s records. This order shall not prohibit disclosure of plaintiffs’ identities to defendants

  under such conditions as this Court shall determine.

  IT IS SO ORDERED.



  Dated:

                                                                         United States District Judge
